Case 3:14-cr-00175-WHA Document 962-57 Filed 01/10/19 Page 1 of 4




      EXHIBIT EEE
                 Case 3:14-cr-00175-WHA Document 962-57 Filed 01/10/19 Page 2 of 4




From:                                  Zimmermaker, Shawn@CALFIRE
Sent:                                  Monday, November 6, 2017 10:58 AM
To:                                    De Luca, Maria(Law-Claims)
Subject:                               Re: Additional requests



*****CAUTION: This email was sent from an EXTERNAL source. Think before clicking links or opening
attachments.*****

Maria,

I would also like to add the following three locations to the same request below;

N39 20.929
W-123 07.884
13801 N. Busch Rd.
Potter Valley, CA 95469

N39 19.392
W-123 07.867
9100 Main Street
Potter Valley, CA 95469

N39 00.458
W-122 39.486
Intersection of Pomo Rd and Sulphur Band Rd
Clearlake Oaks


Thank you for your help,

Shawn




From: De Luca, Maria(Law-Claims) <MXDp@pge.com>
Sent: Wednesday, November 1, 2017 6:52 PM
To: Zimmermaker, Shawn@CALFIRE
Subject: Fwd: Additional requests

I will forward to the research group this will take some time. Maria


Begin forwarded message:

From: "De Luca, Maria(Law-Claims)" <MXDp@pge.com<mailto:MXDp@pge.com>>
                                                                   1
                  Case 3:14-cr-00175-WHA Document 962-57 Filed 01/10/19 Page 3 of 4
Date: November 1, 2017 at 6:24:50 PM PDT
To: "Shaw, Kevin" <KBS4@pge.com<mailto:KBS4@pge.com>>
Subject: Fwd: Additional re




*****CAUTION: This email was sent from an EXTERNAL source. Think before clicking links or opening attachments.*****

Maria,

I would like to request the following additional data to assist CAL FIRE in our review of origin and cause investigations related to the
fires in the Napa and Sonoma counties. I am requesting any and all records related to the sites listed below including, but not
limited to, any and all records, logs and/or reports concerning; 1) maintenance and repairs, 2) emergency construction and repairs,
3) vegetation management activities, 4) vegetation management inspection reports, and 5) any notices provided to any landowners
in the areas listed below. I would like to request this information dating from October 8th, 2013 to October 8th, 2017.
I would also like to request additional data to include any and all records related to the sites listed below including, but not limited
to, any and all records, logs and/or reports concerning any outage, unplanned outage, trouble and fault data or reports. I would also
like to request any data and maps within Outage Information Systems and related operation and mapping systems including but not
limited to outage times, outage location, equipment involved and cause of outage. The dates I am looking for are the same ranges
as previously sought, 1200 hours on October 8th, 2017 to 1200 October 9th, 2017. In the area of Pythain Road, the 1200 hours on
October 8th to 1700 hours on October 13th, 2017.


I am requesting the information for the circuits at or near the sites listed below as well as the circuits, if any exist, within a quarter
mile radius of the sites listed. In addition, I would like to request the same information for the circuits located north/northeast of
the site listed for the 37 fire.

Pocket Ranch Road
38 46.192
122 54.260

1128 Bennett Lane, Calistoga
38 36.032
122 37.165

1721 Partrick, Napa
38 18.632
122 22.231

1210 Nuns Canyon Road, Kenwood
38 23.647
122 30.977

Highway 37 cross of Lakeville Highway
38 08.693
122 26.524

8555 Highway 12, Kenwood
38 25.705
122 32.888

16250 Norrbom, Sonoma
38 19.743
122 .26.580

3683 Atlas Peak Road, Napa
                                                                      2
                  Case 3:14-cr-00175-WHA Document 962-57 Filed 01/10/19 Page 4 of 4
38 24.565
122 14.770

995 Maacama Lane, Healdsburg
38 38.044
122 .45.731

8000 Pythian, Kenwood
33 27.364
122 35.060


Thank-you for your assistance with this request,



Shawn Zimmermaker

CAL FIRE

Northern Region

Assistant Chief-Law Enforcement/Fire Prevention




                                                   3
